Plaintiff in error seeks the reversal of a judgment of the criminal court of Cook county finding him guilty of murder and sentencing him to confinement in the Illinois State Penitentiary for a term of 25 years.
The grand jury of Cook county in an indictment charged plaintiff in error with the crime of murder. When the cause was called for trial plaintiff in error, by his counsel, waived a trial by jury and consented to a trial before the court. Testimony was heard and the court found him guilty and sentenced him as above stated.
Plaintiff in error, appearing in this court pro se, presents only the common-law record. No specific assignment of error is contained in the brief, but he argues that proper proof was not made of his guilt, in that witnesses, due to darkness, did not identify him as the attacker and could not tell whether the deceased attacked plaintiff in error.
Plaintiff in error's argument goes to the sufficiency of the evidence to support his conviction. In the absence of a bill of exceptions, this argument is not open to him and this court cannot pass upon the question.
In this condition of the record before us, there is no question presented which this court can pass upon. The judgment of the criminal court is affirmed.
Judgment affirmed. *Page 310